DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The present office action is made in response to the Terminal Disclaimer and the amendment filed on 9/4/2020. It is noted that in the amendment, applicant has made changes to the abstract, the drawings, the specification and the claims. 
A) Regarding to the drawings, applicant has submitted a set of six replacement sheets contained corrected figures 1A, 2A, 3A, 4A, 5A and 6A, and two new sheets contained figures 2F and 2G;
B) Regarding to the specification, applicant has submitted a substitute specification with its marked-up copy showing the changes to the specification, and a statement that the substitute specification does not contain any new matter; and
C) Regarding to the claims, applicant has amended claims 1, 3, 6-10, 15, 20 and 25, and canceled claims 12 and 21. There is not any claim being added into the application. 
As amended, the pending claims are claims 1-11, 13-20 and 22-25 in which claims 1-5, 7-10, 13-14, 16-20 and 22-25 are examined in the present office action, and claims 6, 11 and 15 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions. Applicant should note that the non-elected claim 6 will be rejoined if the linking claim 1 is later found as an allowable, and non-elected claims 11 and 15 will be rejoined if the linking claim 10 is later found as an allowable claim.
Response to Arguments
3.	The submission of the Terminal Disclaimer of 9/4/2020, the amendments to the abstract, the drawings, the specification and the claims as provided in the amendment of 9/4/2020, and applicant's arguments provided in the mentioned amendment, pages 15-23, have been fully considered and yielded the following conclusions.
A) Regarding to the objections to the abstract, the drawings, and the specification as set forth in the office action of 6/5/2020, the amendments to the abstract, the drawings, and the specification as provided in the amendment of 9/4/2020, and applicant’s arguments provided in the amendment, pages 15-19, have been fully considered and are sufficient to overcome the objections to the abstract, the drawings, and the specification.
B) Regarding to the objections to claims 1-5, 7-10, 12-13 and 15-21 and 23-25 as set forth in the office action of 6/5/2020, the amendments to the claims as provided in the amendment of 9/4/2020 are sufficient to overcome the objections to the claims. 
However, the amendments to the claims raise new objections to the claims as provided in the present office action.
C) Regarding to the rejections of claim 1-5, 7-10, 12-14 and 16-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph as set forth in the office action of 6/5/2020, the amendments to the claims as provided in the amendment of 9/4/2020 and applicant’s arguments provided in the amendment, pages 19-20, have been fully considered and are sufficient to overcome the rejections of claim 1-5, 7-10, 12-14 and 16-25 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
however, the amendments to the claims and applicant’s arguments are not sufficient to overcome the rejection of claims 1-5, 7-10, 13-14, 16-20 and 22-25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on the reasons set forth in element 17  a1), 17 d) for the similar reason set forth in element 17 a1), and 17 e) for the reason set forth in element 17 a1) as provided in the office action of 6/5/2020, pages 12-13.
In response to the rejection of the claims based on the reason set forth in element 17  a1), 17 d) for the similar reason set forth in element 17 a1), and 17 e) for the reason set forth in element 17 a1) as provided in the office action of 6/5/2020, pages 12-13, applicant has argued that “Moreover, when FS or AFS equals to zero, the optical image capturing system still has two image planes which are overlapped at this time. Paragraph [0007] explicitly recites ... the use of ICR elements” (amendment, page 20, the third full paragraph). While applicant’s arguments have been fully considered but they are not persuasive for the following reasons.
Each of claims 1, 10 and 20 recites the feature thereof “│FS│ ≤ 10µm” (or “│AFS│ ≤ 20 µm”), see claim 1 on line 28, claim 10 on line 31, and claim 20 on line 35, wherein FS is a distance on the optical axis between the first and second image planes (or AFS is a distance on the optical axis between the first average and second average image planes).
Each of the range governing the absolute value of FS (or AFS) includes zero, thus when │FS│ = 0 (or │AFS│ = 0) then there is only one image plane for the system, i.e., one image plane for both an image with visible light and an image with infrared light, not two as claimed in the features thereof “a first image plane…the second image plane” on lines 8-13 of the claim. Applicant should note that the term “overlap(ped)” mentioned in the applicant’s argument is defined as --extend over so as to cover partly--. With that definition then there is at least a range in which the first and second (average) image planes is not overlapped and the distance therebetween is not equal to zero.
E) Regarding to the rejection of claims 1-3, 7-10, 17-20 and 25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-10, 17-20 and 25 of U.S. Patent No. 10,101,567; the rejection of claims 1-3, 7-10, 17-20 and 25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-10, 17-20 and 25 of U.S. Patent No. 10,295,791; the rejection of claims 1-3, 7-10, 17-20 and 25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-10, 15, 18-21 and 25 of copending Application No. 16/170,975; the rejection of claims 1-3, 7-10, 17, 20 and 25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-10, 14, 18, 20 and 24-25 of copending Application No. 15/838,566; the rejection of claims 1-3, 7-10, 17-20 and 25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7-10, 17-20 and 25 of copending Application No. 15/617,821; the mentioned rejections are 
However, the amendment to claim 20 raises new objection to claim 24 under rule 37 CFR 1.75 as set forth in the present office action.
F) Regarding to the rejection of claims 1-3, 5, 7-10, 14, 16-18, 20, 23 and 25, now applied to claims 1-3, 5, 7-10, 14, 16-18, 20, 23 and 25, under 35 U.S.C. 103 as being unpatentable over Chen (US Publication No. 2014/0307334) in view of Yamazaki et al (US Publication No. 2014/0347494), and the rejection of claims 1-5, 7-10, 12-14 and 16-25, now applied to claims 1-5, 7-10, 13-14, 16-20 and 22-25, under 35 U.S.C. 103 as being unpatentable over Chen et al (US Publication No. 2015/0378132) in view of Chen (US Publication No. 2014/0307334) and Yamazaki et al (US Publication No. 2014/0347494), the amendments to the claims as provided in the amendment of 9/4/2020, and applicant’s arguments provided in the mentioned amendment, pages 21-23, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
4.         The six replacement sheets contained figures 1A, 2A, 3A, 4A, 5A and 6A and the two new sheets contained figures 2G and 2F were received on 9/4/2020. 
As a result of the changes to the drawings, the application now contains a total of thirty-two sheets of figures 1A-1E, 2A-2G, 3A-3E, 4A-4E, 5A-5E and 6A-6E which includes twenty-four sheets of figures 1B-1E, 2B-2E, 3B-3E, 4B-4E, 5B-5E and 6B-6E as filed on 6/8/17, and six replacement sheets contained figures 1A, 2A, 3A, 4A, 5A and 6A and the two new sheets 
Specification
5.	The substitute specification filed on 9/4/2020 has been entered.
6.         The lengthy specification which was amended by the amendment of 9/4/2020 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Objections
7.       Claims 1, 10 and 20 are objected to because of the following informalities.  Appropriate correction is required.
a) In claim 1: the following corrections are suggested to the claim.
a1) the terms thereof “a thickness at a height of ½ HEP (i.e., a half of the entrance pupil diameter away from the optical axis)” (lines 39-40) is not acceptable. Applicant is respectfully invited to review the claim on line 30-31 which discloses that HEP is an entrance pupil diameter of the optical image capturing system.  Should the mentioned terms be changed to --a thickness at a height of a half of the entrance pupil diameter away from the optical axis--? and
a2) the feature thereof “TP1, TP2, TP3, TP4, and TP5 are respectively a thickness” (lines 41-42) is unclear due to grammatical error. Should the mentioned feature be changed to --TP1, TP2, TP3, TP4, and TP5 is respectively a thickness--? See the use of similar claimed language in the claim on lines 38-39; and in claim 20, lines 49-50.

Claim Rejections - 35 USC § 112
8.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.       Claims 1-5, 7-10, 13-14, 16-20 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons.
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reason.
The claim recites both a broad range/limitation together with a narrow range/limitation that falls within the broad range/limitation. Applicant should note that a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim recites the broad recitation thereof “a first image plane…the second image plane” on lines 8-13, and the claim also recites the feature thereof “│FS│ ≤ 10µn” on line 22 wherein FS is a distance on the optical axis between the first and second image planes, which feature is the narrower statement of the range/limitation.
Applicant should note that the range governing the absolute value of FS includes zero, thus when │FS│ = 0 then there is only one image plane for the system, not two as claimed in the features thereof “a first image plane…the second image plane” on lines 8-13 of the claim. 
b) Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the similar reasons as set forth in elements a) above.
c) Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for similar reason as set forth in elements a) above.
d) The remaining claims are dependent upon the rejected base claims and thus inherit the deficiencies thereof.
Double Patenting
10.	Claim 24 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 20. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	Claims 1-5, 7-10, 13-14, 16-20 and 22-25, as best as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al (US Publication No. 2015/0241661) in view of Liu et al (US Publication no. 2016/0377838).
Note that the US Publication No. 2016/0377838 was published on Dec. 29, 2016 which is almost 15 months from the effective filing date, i.e., March 28, 2018, of the present application.
Shih et al discloses an optical imaging capturing system. The optical imaging capturing system of the sixth embodiment as described in paragraphs [0105]-[0112], Table 11, and shown in figs. 11-12 comprises the following features:
a) there are an aperture stop, five lenses, and an infrared filter arranged in an order along an optical axis from an object side to an image side as follow: an aperture stop (ST6), a first positive plastic lens (L61), a second negative plastic lens (L62), a third positive plastic lens (L63), a fourth negative plastic lens (L64), a fifth positive plastic lens (L65), and an infrared filter (OF6) wherein each lenses has a refractive power, a lens surface facing to the object side, and a lens surface facing to the image side;
b) each two neighboring lenses among the first to the fifth lenses are separated by air, see fig. 11 and Table 1;
c) the object-side (S61) of the first positive lens (L61) has a convex shape on the optical axis, the image-side (S64) of the second negative lens (L62) has a concave shape on the optical 
d) each of the object-side (S610) and image-side (S611) of the fifth positive lens (L65) has an inflection point;
e) the optical imaging capturing system forms image(s) of an object onto a first image plane (IMA6), which is an image plane specifically for visible light and perpendicular to the optical axis, and the optical imaging capturing system forms image(s) of the object onto a second image plane, which is an image plane specifically for infrared light and perpendicular to the optical axis when light spectrum from an object which spectrum includes visible range, i.e., 400nm ~ 700nm, and infrared range, i.e., 700nn ~ 1mm, are passed through the optical imaging capturing system are focused on the image planes.
The support for the conclusion that the optical imaging capturing system provided by Shih et al provides two image planes in which one image plane receives image(s) of an object/scene with visible light and the other image plane receives image(s) of the object/scene with infrared light is based on the lens structure with its optical data and optical materials of the lenses and the infrared filter with its optical material constituted the optical imaging capturing system.

Applicant should note that the infrared filter used in each examples of the image capturing system of the present application is made by BK-7 glass (Schott or Ohara) having a refractive index of 1.51 and an Abbe number of 64.1, see Tables 1, 3, 5, 7, 9 and 11 of the present specification. In the image capturing system provided by Shih et al, the infrared filter has the same refractive index and Abbe number as those of the infrared filter disclosed by the present specification. Note: See each of the US Publication No. 2012/0300276 and US Patent Nos. 4,881,801 and 4,400,065 which each discloses the refractive index and the Abbe number of glass BK-7 which each copy is provided/listed in the form PTO-892 mailed to applicant in the office action of June 5, 2020. Thus, the imaging capturing system provided by Shih et al provides two image planes in which one image plane receives image(s) of an object/scene with visible light and the other image plane receives image(s) of the object/scene with infrared light is based on the lens structure and the infrared filter constituted the optical imaging capturing system. It is noted that each of the first and second image planes has a flat/curved configuration.
f) regarding to the conditions governing the focal length, f, of the optical image capturing system; the entrance pupil diameter, HEP, of the optical image capturing system; the half of a maximum view angle, HAF, of the optical image capturing system; the sum, SETP, of all thicknesses of the height of ½ HEP of the first lens, the second lens, the third lens the fourth 
First, the ratio of f/HEP, which is the F-Number of the optical imaging capturing system, is 2.2 which is inside the range of (1.0; 2.4) as claimed in each of claims 1, 10 and 20;
Second, HAF is 36.320 which is inside the range of (00; 1500) as recited in each of claims 1, 10 and 20; 

Fourth, the ratio of (EIN/ETL) has a value around of 0.85 which is inside the range of (0.2; 1) as recited in each of claims 3 and 10;
Fifth, the IN23 has a value of 0.437582 and the IN34 has a value of 0.217537 thus IN23 > IN34 as recited in each of claims 4, 13 and 22;
Sixth, the IN23 has a value of 0.437582 and the IN45 has a value of 0.32109 thus IN23 > IN45 as recited in each of claims 5, 14 and 23;
Seventh, the ratio of (SETP/EIN) has a value around of 0.65 which is inside the range of (0.2; 1) as recited in claim 7;
Eighth, the ratio of (EBL/BL) has a value around of 0.6 which is inside the range of (0.1; 1.1) as recited in claim 8;
Ninth, since the distance, InS, from the aperture to the first image plane, and the distance, HOS, from the object-side surface of the first lens to the visible image plane are 4.21365 and 4.50608, respectively then the ratio of InS/HOS is around 0.95 which is inside the range of (0.2; 1.1) as recited in each of claims 9 and 25;
Tenth, since f has a value of 3.96 then the ratio of IN45/f is 0.081 which is inside the range of (0; 5.0) as recited in claim 17; and
Eleventh, since the thickness, TP4, of the fourth lens is 0.405775; the thickness, TP5, of the fifth lens ins 0.783517; and the distance, IN45, between the fourth and fifth lenses is 0.32109 then the ratio of (TP5 + IN45)/TP4 is around 2.72 which is inside the range of (0.1; 50) as recited in claim 18.

Regarding to the feature that the image sensor comprises at least 100 thousand pixels as recited in present claim 25, such feature is known to one skilled in the art because a typical image sensor has hundreds of thousands or millions of pixels, see US Publication No. 2016/0351609 listed in the form PTO-892 attached with the present office action.
Regarding to the feature that a through-focus modulation transfer rate (value of MTF) at a first spatial frequency having a maximum value at central field of view of the first image plane and the second image plane, it is noted that any image capturing system still has a through-focus modulation transfer rate (value of MTF) at a spatial frequency with a maximum value at central field of view of an image plane. Applicant is suggested to review each of US Publication Nos. 2013/0094098; 2015/0331224 and 2017/0023773 which were listed in the form PTO-892 mailed to applicant in the Office action of June 5, 2020 to support for the conclusion that any image capturing system with five lenses has a through-focus modulation transfer rate (value of MTF) at a spatial frequency with a maximum value at central field of view of an image plane.
The only feature missing from the optical image capturing system provided by Shih et al is that Shih et al does not disclose that the absolute value of the distance between the first and second image planes is less than or equal to 10 µm (or the absolute value of the distance between the first and second average image planes is less than or equal to 20 µm as recited in present claim 20) wherein the wavelengths of 555 nm and 850 nm are used as a basis for 
However, an optical image capturing system having five lenses, an aperture and an IR filter wherein the optical image capturing system is used to record images of object/screen into a first image plane and a second image plane with light of wavelengths of 555 nm and 850 nm being used to measure the distance between two (average) image planes and the spatial frequency is 110 cycles/mm is known to one skilled in the art as can be seen in the optical image capturing system provided by Liu et al Thus, , see the first embodiment and paragraphs [0030] and [0073], for example. 
Regarding to the feature related to the at least one lens having at least one inflection point as recited in present claim 19, such feature is disclosed by Liu et al as in paragraph [0036].
Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to utilize the optical image capturing system provided by Shih et al for recording images of object/screen into a first image plane and a second image plane with light of wavelengths of 555 nm and 850 nm being used to measure the distance between two (average) image planes and the spatial frequency is 110 cycles/mm as suggested by Liu et al and adjusting the optical features such as radius of curvature, the thickness, … of the lens(es) constituted the optical image capturing system to make the two (average) image planes close to each other or in any suitable range including the range of less than or equal to 10 µm to correct image aberrations and reduce the different in focus as much as possible and making at least one lens having at least one inflection point for the purpose of adjusting the quality of images formed on the image plane(s).  Applicant should note that it was decided in the Courts that when a work is available in one field of endeavor, design incentives and other market forces can prompt one skilled in the art to make any suitable variations to meet desired goals/applications.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
14.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q NGUYEN/Primary Examiner, Art Unit 2872